Citation Nr: 0430229	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  02-05 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder. 

2.  Entitlement to service connection for a left knee 
disorder.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from July 1989 to July 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The Board notes that the veteran's May 2002 substantive 
appeal included a request for a Board hearing in Washington, 
DC.  According to a July 2004 report of contact in the claims 
folder, RO personnel contacted the veteran to determine 
whether he still wanted the hearing.  He indicated that he 
did not want a hearing and that he wanted his claim forwarded 
to the Board.  The Board accepts this statement as a 
withdrawal of his request for a Board hearing.  See 38 C.F.R. 
§ 20.702 (2003).  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no evidence showing that the veteran currently 
has manifestations of an in-service chronic right knee 
disorder, no evidence of continuous right knee symptoms after 
service, and no competent evidence of a nexus between the 
veteran's current right knee disorder and his period of 
active duty service. 

3.  There is no competent evidence of a current diagnosis of 
a chronic left knee disorder.  


CONCLUSIONS OF LAW

1.  Service connection for a right knee disorder is not 
established.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  Service connection for a left knee disorder is not 
established.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
That is, in a September 2001 letter, the RO provided the 
veteran notice of the evidence needed to substantiate his 
claim, explain which portion of evidence needed to 
substantiate the claim, if any, the veteran has the 
responsibility to provide, and which portion of the evidence, 
if any, VA is obligated to obtain or will attempt to obtain 
on the veteran's behalf.  In addition, in a February 2002 
letter, the RO again explained the types of evidence needed 
to substantiate his claim.  Finally, the January 2004 
supplemental statement of the case includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Therefore, the Board is 
satisfied that the RO has provided all required VCAA notice.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, No. 01-944, 
slip op. at 10 (Vet. App. June 24, 2004).  In this case, the 
RO issued its VCAA notice letter in September 2001, prior to 
the initial adverse determination in January 2002, such that 
there is no conflict with Pelegrini.   

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) must also 
conform with 38 C.F.R. § 3.159(b)(1) and request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini, slip op. at 11. 

In this case, although the VCAA notice letter to the veteran 
does not specifically contain this request, the Board finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  That letter 
specifically identified certain evidence that the RO would 
secure.  It also asked the veteran to identify any other 
private, VA, or military medical treatment, as well as any 
other information or evidence he wanted the RO to secure.  In 
addition, the letter asks the veteran to provide any other 
additional evidence.  The RO has properly pursued obtaining 
all evidence described by the veteran.  All the VCAA requires 
is that the duty to notify is satisfied, and that claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In this case, the Board finds no indication of 
defective notice that is prejudicial to the veteran, such 
that proceeding to evaluate the appeal, if defect can be 
found, is harmless error.

With respect to the duty to assist, the RO has secured the 
veteran's service medical records and private medical records 
as authorized by the veteran.  He has not identified any VA 
medical treatment or authorized VA to obtain any additional 
private medical evidence.  The Board acknowledges that the RO 
has not secured a medical examination or opinion in this 
case.  38 U.S.C.A. § 5103A(d).  See Charles v. Principi, 16 
Vet. App. 370 (2002).  However, as discussed in detail below, 
the Board finds that the criteria for triggering the duty to 
obtain a medical examination or opinion are not present here.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (there 
must be some evidence of a causal connection between the 
alleged disability and the veteran's military service to 
trigger VA's obligation to secure a medical opinion pursuant 
to 38 U.S.C.A. § 5103A(d)).  Therefore, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.     

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  Again, whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the 
in-service symptomatology depends on the nature of the 
disorder in question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Review of service medical records disclosed that the veteran 
received treatment for right knee complaints, diagnosed as 
retropatellar pain syndrome, from March 1993 to May 1993.  
Records indicated that meniscal injury and ligament injury 
were not found.  There is no evidence of right knee 
complaints or treatment after May 1993, either in service or 
after the veteran's separation in July 1993, until June 1999.  
At that time, the veteran presented to G. Dickson, M.D., 
reporting that he had been playing volleyball and when he 
came down on his right knee, it popped backward.  The 
assessment at that time was torn medial meniscus and rule out 
torn anterior cruciate ligament.  Subsequent treatment 
records dated through July 2001 reflect continued complaints 
and additional injury with diagnoses of sprain of the medial 
collateral ligament and chronic insufficiency of the anterior 
cruciate ligament.    

The record shows that the veteran had a right knee disorder 
in service.  However, the Board finds that service connection 
must be denied.  First, it is unclear from the record whether 
the disorder may be appropriately characterized as 
"chronic" in service; the evidence reflects only two months 
of treatment with apparent resolution of symptoms in May 
1993.  Even if the Board assumes the existence of chronic 
right knee disorder in service, he is not currently diagnosed 
as having the same disorder.  VA regulation requires evidence 
of current manifestations of a disorder shown to be chronic 
in service in order to establish service connection on this 
basis.  38 C.F.R. § 3.303(b).  Second, although the veteran 
may alternatively establish service connection for a right 
knee disorder on the basis of continuity of symptomatology 
after service under 38 C.F.R. § 3.303(b), the Board finds no 
evidence or allegation of such continuous symptoms.  
Specifically, the records from Dr. Dickson are negative for 
any report from the veteran of a history of knee problems.  
In fact, the veteran reported a new, specific injury that 
occurred while playing volleyball.  The veteran has not 
provided or identified any evidence of continuous post-
service right knee symptoms.  

Moreover, the Board finds no competent evidence of a nexus 
between the veteran's current right knee diagnoses and the 
right knee disorder shown in service.  Boyer, 210 F.3d at 
1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  
Records from Dr. Dickson offer no opinion about a 
relationship to service; in fact, the records are negative 
for any reference to service at all.  Generally, the veteran 
has expressed his personal opinion that the right knee 
problems weakened his knees and ultimately resulted in the 
injuries that required surgery.  Despite service information 
that indicates a military occupational specialty of medical 
noncommissioned officer while in active service, there is no 
showing that the veteran has the requisite training or 
education in medicine to establish him as an individual 
competent to provide a medical nexus opinion necessary to 
establish service connection.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Accordingly, the Board finds 
that the preponderance of the evidence is against service 
connection for a right knee disorder.   

Finally, the Board notes that service connection must be 
denied for a left knee disorder because there is no competent 
evidence of a current left knee disability.  None of the 
medical evidence of record makes a diagnosis of, or even 
makes reference to, any left knee disorder.  Service 
connection may not be established if there is no present 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  In the absence of evidence of a 
current left knee disorder, the appeal must be denied.  


ORDER

Service connection for a right knee disorder is denied. 

Service connection for a left knee disorder is denied.  



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



